Case 15-26316        Doc 66     Filed 05/13/19     Entered 05/13/19 15:20:15          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 26316
         Travis S. Young

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/31/2015.

         2) The plan was confirmed on 11/12/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/06/2016, 10/27/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/19/2016.

         5) The case was Completed on 01/03/2019.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $44,341.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-26316             Doc 66          Filed 05/13/19    Entered 05/13/19 15:20:15                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $13,648.40
           Less amount refunded to debtor                                 $226.13

 NET RECEIPTS:                                                                                           $13,422.27


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,080.32
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $578.96
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,659.28

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 A/r Concepts                             Unsecured          90.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured         682.00      1,768.40        1,768.40        138.78        0.00
 City of Des Plaines                      Unsecured         700.00           NA              NA            0.00       0.00
 City of Des Plaines                      Unsecured      1,800.00            NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         239.20        239.20          239.20          18.77       0.00
 Enhanced Recovery                        Unsecured         287.00           NA              NA            0.00       0.00
 Gabrielle Bobzin                         Priority            0.00           NA              NA            0.00       0.00
 Grange Insurance Company                 Unsecured         319.53           NA              NA            0.00       0.00
 Illinois Dept Of Healthcare And Family   Priority            0.00      5,141.04        5,141.04      5,141.04        0.00
 Illinois Tollway                         Unsecured      1,777.40     22,409.80        22,409.80      1,758.72        0.00
 Loyola University Medical Center         Unsecured         180.00           NA              NA            0.00       0.00
 Mcsi Inc                                 Unsecured      3,300.00            NA              NA            0.00       0.00
 Mcsi Inc                                 Unsecured      1,150.00            NA              NA            0.00       0.00
 Mcsi Inc                                 Unsecured         200.00           NA              NA            0.00       0.00
 Nationwide CAC LLC                       Unsecured           0.00        244.52          244.52           0.00       0.00
 Nationwide CAC LLC                       Secured        3,789.01       4,197.78        4,197.78      1,589.63     116.05
 NCOFIN/980                               Unsecured      8,024.00            NA              NA            0.00       0.00
 Northwest Collectors                     Unsecured          75.00           NA              NA            0.00       0.00
 Village Of Bellwood                      Unsecured      3,220.00            NA              NA            0.00       0.00
 Village of Hillside                      Unsecured         600.00           NA              NA            0.00       0.00
 Village of Maywood                       Unsecured      1,450.00            NA              NA            0.00       0.00
 Village of North Riverside               Unsecured         200.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-26316        Doc 66      Filed 05/13/19     Entered 05/13/19 15:20:15             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $4,197.78          $1,589.63           $116.05
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $4,197.78          $1,589.63           $116.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $5,141.04          $5,141.04              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                          $5,141.04          $5,141.04              $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,661.92          $1,916.27              $0.00


 Disbursements:

         Expenses of Administration                             $4,659.28
         Disbursements to Creditors                             $8,762.99

 TOTAL DISBURSEMENTS :                                                                     $13,422.27


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
